Citation Nr: 0010234	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  91-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation benefits for a stomach ulcer, 
the residuals of a gastroscopy with coagulation, to include 
septicemia, pancreatitis, cholecystitis, cholelithiasis, and 
the residuals of liver infection with scarring either on a 
secondary basis or pursuant to compensation benefits under 38 
U.S.C.A. § 1151 (West 1991).

2.  Entitlement to an increased evaluation for residuals of a 
sponge left in cement in the left femur during a left hip 
arthroplasty, currently evaluated as 20 percent disabling.

3.  Entitlement to restoration of a 40 percent evaluation for 
the residuals of sponge left in the cement in the left femur 
during a left hip arthroplasty, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  In June 1993 and December 1996, 
the Board remanded this case to the RO for additional 
development.

In the Supplemental Statement of the Case (SSOC) issued in 
July 1999, the RO referred to the issue of an evaluation for 
the residuals of a sponge retained in the left femur cement 
during left hip arthroplasty as being "30" percent 
disabling.  The RO has previously awarded the veteran a 
20 percent disability evaluation for this disorder, and there 
is no rating determination or other evidence or record 
indicating that a "30" percent evaluation has ever been 
awarded.  Subsequently in the SSOC, the rating for the 
disability was noted to be 20 percent.  The veteran's 
representative in March 2000 listed the evaluation of the 
disability at issue as 20 percent.  Accordingly, the Board 
finds that the notation at the beginning of the SSOC that the 
left hip disability was rated as "30" percent disabling was 
plainly a typographical error, and that the veteran and his 
representative have not been confused or prejudiced by this 
error.  The Board will proceed with the adjudication of the 
veteran's claims based on the 20 percent evaluation.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
stomach ulcer, the residuals of a gastroscopy with 
coagulation, to include septicemia, pancreatitis, 
cholecystitis, cholelithiasis, and the residuals of a liver 
infection with scarring on a secondary basis or pursuant to 
38 U.S.C.A. § 1151 (West 1991) are not plausible or capable 
of substantiation.  Further, the veteran has not submitted, 
nor has he alleged the existence of, competent medical 
evidence showing that he has developed these disabilities due 
to any VA treatment or a failure to treat him.

2.  The sponge, or that portion of the sponge that was 
inadvertently placed in the left hip cement during treatment 
of the veteran's nonservice-connected left hip disability, is 
of no clinical significance.

3.  In a January 1990 rating determination, the RO determined 
that the service-connected left hip impairment caused by the 
residuals of a sponge left in the cement in the femur during 
a left hip arthroplasty should be evaluated as totally 
disabling from September 28, 1987, and 40 percent disabling 
from December 1, 1987.

4.  In a March 1990 determination, the RO proposed to reduce 
the evaluation of the service-connected disability from 40 
percent to 20 percent disabling based on VA examinations held 
in September 1989 and February 1990.  The veteran was 
provided notice of this preliminary determination that month.  
A hearing on the nature and extent of the service-connected 
disability was held at the RO in July 1990 and this issue was 
appealed to the Board.  The 40 percent evaluation was reduced 
to 20 percent effective June 1, 1990.

5.  As the portion of the sponge that was inadvertently 
placed in the left hip cement has been found to be of no 
clinical significance, material improvement under the 
ordinary conditions of life is not required to be shown as to 
justify the RO's reduction of this disability evaluation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 or on the basis of secondary 
service connection for a stomach ulcer, the residuals of a 
gastroscopy with coagulation, to include septicemia, 
pancreatitis, cholecystitis, cholelithiasis, and the 
residuals of a liver infection with scarring are not well 
grounded.  38 U.S.C.A. §§ 1151 and 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for an increased evaluation for the residuals of a sponge 
placed in cement in the left femur during left hip 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5054 (1999).

3.  Entitlement to restoration to 40 percent for the 
residuals of a sponge left in the cement in the left femur 
during a left hip arthroplasty is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.44 and 4.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

On September 28, 1987, the veteran was hospitalized at a VA 
Medical Center (VAMC) for an upper gastrointestinal (GI) 
bleed secondary to a gastric ulcer with possible gastric 
outlet obstruction, a status post left hip replacement, and 
gallstones.  Prior to this time, the veteran was service 
connected for no disability related to his active service.  
His health care providers recorded at that time that the 
veteran had a history of left hip pain for over four years 
from degenerative joint disease.  He had previously undergone 
a right total hip replacement two years earlier.  The veteran 
was admitted in September 1987 for an elective left hip 
prosthesis placement.  His past medical history was 
significant for an upper GI bleed in 1984 with a history of 
duodenal ulcer disease dating back approximately three years 
prior to the September 1987 hospitalization.  During this 
hospitalization, the veteran underwent extensive treatment 
for his nonservice-connected gastrointestinal disorder.

On September 30, 1987, the veteran underwent a left total hip 
arthroplasty.  After the cement was set and had been trimmed, 
X-ray studies detected that sponges had apparently been 
caught under the edge of the prosthesis during insertion and 
was embedded in the cement.  As much as possible the sponge 
was removed and carefully trimmed away.  The femoral 
component was found to be solidly fixed.  After conferring 
with other health care providers, it was decided that the 
best course of action would be to leave this portion of the 
sponge in place.  This constituted approximately 1/3 of 1 of 
the sponges.  This portion of the sponge was embedded in the 
polymethyl methacrylate cement inside the femur and lying 
under the lip of the femoral prosthesis.  In order to remove 
this sponge, it would have been required to remove both the 
cement and the prosthesis.  It was believed at that time that 
the risk of leaving that portion of the sponge embedded in 
the cement was "quite small" compared to the risk of 
removing the femoral component and cement which would have 
required considerably more anesthesia and operating time and 
possibly damage the upper femur during the cement removal.  
It was reported that the hip was reduced, found to have a 
good range of motion, and to be "quite stable."

The veteran has stated that since the surgery of September 
30, 1987, he has experienced pain with almost every physical 
activity.  It has been noted that he could not walk a block 
without sitting, he could not do any carpenter work, and that 
getting in and out of a car was painful.  The veteran also 
noted left footdrop and an inability to maintain his home.

In a May 1988 rating determination, service connection for 
the residuals of a sponge left in an incision sight was 
initially denied by the RO.  In June 1988, the veteran 
attempted to appeal this issue directly to the Board.  In 
November 1988, the RO awarded the veteran compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (then 
§ 351) for the residuals of a sponge placed in the left hip.  
The RO determined that the disability was ratable as 30 
percent disabling prior to the hip replacement surgery and 70 
percent disabling thereafter.  Accordingly, the RO awarded a 
40 percent disability evaluation as representing the degree 
of aggravation of the pre-existing disability.  In this 
context, the Board notes that in an original rating 
determination of May 1988, the RO noted there was no medical 
evidence or any additional disability resulting from the 
sponge left in the incisional site.  In the November 1988 
rating determination, the RO did not specifically identify 
the medical evidence indicating there was identifiable 
disability resulting from the sponge left in the incisional 
site.  The RO reported in detail the findings on a September 
1988 examination, but this report did not identify the 
presence of identifiable disability related to the retained 
sponge.  In the "discussion" portion of the rating action, 
the RO relied upon "sound medical opinion,' without identify 
the source of this "sound medical opinion" to support the 
conclusion that additional disability resulted from the 
retained sponge.  A medical rating specialist, M.D, signed 
the rating determination.  

Thereafter, veteran's representative raised a claim of clear 
and unmistakable error in the November 1988 rating a 
determination on the basis that the rating failed to awarded 
ratings under 38 C.F.R. § § 4.29, 4.30 and Diagnostic Code 
5054, Note 1. 
The RO submitted to the Director of Compensation and Pension 
Services for final approval a proposal to amend the award.  
In a November 1989 response, the Director of Compensation and 
Pension Services for VA specifically noted that the surgical 
procedure was in no way related to service.  The Director 
found that the hip replacement had been previously evaluated 
as 30 percent disabling for pension purposes.  Accordingly, 
he concluded that this condition was 30 percent disabling 
prior to any complications.  After an examination on 
September 30, 1988, the VA found the left hip to be 70 
percent disabling.  Accordingly, the Director contended that 
the veteran was entitled to a 40 percent evaluation for the 
increase in disability caused by the sponge placed in the 
left hip (a 70 percent disabled left hip minus the 30 percent 
disability existing prior to the surgery of September 1987).  
It was determined that the veteran should receive a temporary 
total disability evaluation from September 28, 1987, to 
November 30, 1987, and that a 40 percent evaluation should be 
granted from December 1, 1987.  At this time, it was noted 
that a physical examination should be scheduled at the first 
opportunity to review the residual disability associated with 
this disorder.

The undersigned has had the opportunity to review the 
September 30, 1988, examination cited by the Director of 
Compensation and Pension Services within the November 1989 
determination.  The examiner notes that the veteran underwent 
a total left hip surgery on September 30, 1987, and that a 
gauze was left in the upper femur.  It was found that his 
condition was not good enough (in general) to have surgery to 
remove the gauze and replace the implant.  Doctors had 
informed him not to carry anything because of his left hip.  
It was also noted the veteran had some limitation of motion 
of the left hip with pain when it was forced.  The orthopedic 
surgeon who had performed the left hip surgery reportedly 
told the veteran to limit the use of his left hip because of 
the gauze left in the femur at the time of the surgery.  

X-ray studies taken in March 1988 revealed a total hip 
replacement with an opaque gauze marker near the upper end of 
the shaft of the femur.  It was reported that there was a 
fairly good distribution of glue about the proximal part of 
the stem but poor about the distal part of the stem.  The 
upper end of the greater trochanter could impinge on the 
lateral upper margin of the acetabulum when the femur is 
abducted.  The veteran also had significant difficulties with 
his right knee.  X-ray studies at that time revealed a total 
destruction of the articular cartilage of the medial femoral 
condyle and the medial tibial plateau with arthritic 
degenerative changes and osteophyte formation of the margins 
of the right knee.  The veteran is not service connected for 
a right knee disability.

The examiner in September 1988 noted that the veteran was 
severely disabled because of limitation of use of the left 
lower extremity.  The veteran was also severely disabled 
because of degenerative arthritis of the right knee.  The 
examiner stated that this accounts for his inability to get 
around.  The examiner failed to note any specific disability 
associated with the sponge having been left within the upper 
femur.

In March 1989, the veteran contended that a series of other 
disabilities were associated to the VAMC hospitalization of 
September to October 1987.  In an April 1989 rating 
determination, the RO determined that these disabilities were 
not associated with negligence, carelessness, improper 
judgment or accident, or other fault on the part of the VA 
resulting in additional disability involving the stomach, 
pancreas, or gallbladder.  This determination was also 
appealed to the Board.

In an August 1989 statement, the veteran noted bleeding and 
black stool following the September 1987 surgery on his left 
hip.  It was indicated that following this operation the 
veteran began treatment for a bacterial infection in his 
pancreas, gallbladder and liver.  The veteran stated that he 
had no previous problems with these types of disabilities.  
He contended that he was not given qualified medical 
treatment.  The veteran also contended that the VA in 
Spokane, Washington, while treating his ulcer, caused a 
puncture which led to an infection that was not treated 
properly or in a timely manner.

In a January 1990 rating determination, compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 were awarded for 
the residuals of a sponge placed in the left femur cement 
during left hip arthroplasty.  The RO continued to find that 
the disability classified as "status post left total hip 
replacement" was not service connected, or recognized as 
entitled to consideration for an award of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  The 
veteran was awarded a temporary total disability evaluation 
from September 28, 1987, and a 40 percent evaluation from 
December 1, 1987.  The veteran was notified of this 
determination that month.

At the request of the Director of Compensation and Pension 
Services, the veteran underwent a VA evaluation in February 
1990.  At this time, the veteran noted the 1987 surgical 
procedure.  The veteran stated that this condition worried 
him so much that he developed an ulcer.  In this regard, the 
Board must note that the veteran was being treated for a 
gastrointestinal disorder prior to the September 1987 
surgical procedure.  His present complaints included weakness 
of both lower extremities, pain in the low back, left hip, 
and right knee.  He reported that because of diarrhea, 
vomiting, back pain, and left hip and right knee pain, he was 
markedly limited in activities.

Physical examination revealed significant orthopedic 
disabilities and marked limitation in all activities due to 
multiple conditions.  X-ray studies of both hips disclosed a 
total hip replacement with no definite evidence of loosening 
of any of the components.  There were opaque threads, 
apparently of a sponge, seen at the upper end of the left 
femoral implant stem.  There were numerous bone fragments 
about the left hip joint in the space between the left 
greater trochanter and the pelvis margin, limiting the range 
of motion in abduction as well as all other left hip joint 
motions.  The VA examination of February 1990 made no 
reference to a disability directly associated to the 
residuals of the sponge.

In March 1990, the RO proposed a reduction of the service-
connected residuals of a sponge placed in the left femur 
cement during left hip arthroplasty from 40 percent to 20 
percent disabling.  The veteran was notified of this proposal 
in March 1990.  The RO stated that they based this proposal 
on the VA examinations of September 1989 and February 1990.  
The veteran was requested to submit evidence to show that the 
reduction should not be made.  It was suggested that a 
statement from a physician who had recently examined him 
would be the best evidence to submit.  It was also noted that 
if additional medical evidence is not received within 60 days 
from the date of this letter, his award would be reduced as 
indicated.  However, if he submits medical evidence within 60 
days, his current evaluation would be continued until the 
evidence is reviewed or unless the veteran informs the RO to 
implement the reduction.  The veteran was provided notice of 
the procedural rights in this matter, including his right to 
a hearing that was held at the RO in July 1990.

At a hearing held before a hearing officer at the RO in July 
1990, the veteran noted his significant difficulties 
associated with numerous orthopedic disabilities.  The 
veteran associated numerous disabilities to his treatment at 
the VAMC.  It was reported that he began to bleed 
approximately three days after the hip surgery of September 
1987.  The numerous difficulties he associated to his 
treatment at the VAMC included, but was not limited to, 
footdrop, stomach problems, a gallbladder disability, high 
fevers, and infections.  

At this time, the veteran stated that one of his VA 
physicians had speculated that one of his difficulties might 
be from leakage from a perforation in his stomach that 
created scar tissue around the gallbladder.  The veteran also 
stated, however, that this physician reported this orally and 
he was unable to get him to "put it in writing."  The 
veteran's testimony is ambiguous as to whether it was his 
spouse or the veteran who reportedly heard the physician 
state this.  The veteran indicated that he did not think it 
was important at that time.  The veteran's spouse appears to 
have told the veteran that she overheard a health care 
provider talking to his assistant and state that he 
"couldn't understand how much infection could have got in 
there, with that much scar tissue, without a leakage into 
that area of the stomach."

In July 1990, the veteran reported that he suffered from a 
stress-induced ulcer secondary to the stressors based on the 
"extraordinary" results of the left hip replacement.  The 
veteran also contended that he suffered from septicemia 
secondary to blood transfusions and/or perforation of the 
stomach lining developed at the VAMC.  The veteran provided 
no medical evidence to support this opinion.  In December 
1990, the RO requested the veteran to provide additional 
information regarding this claim.

In a January 1991 substantive appeal, the veteran contended 
that evidence to substantiate his contentions were located in 
the medical records of the October 1987 left hip surgery, 
which also included documentation of treatment for a 
gastrointestinal bleed and septicemia.

In May 1992, the Board contacted the RO and noted that the 
appeal for benefits under 38 U.S.C.A. § 1151 must be delayed 
due to a department-wide stay regarding resolution of 
questions in response to Gardner v. Derwinski, 1 Vet. App. 
589 (1991).

In June 1993, the Board remanded this case to the RO for 
additional development.  At that time, the issues before the 
Board were: (1) whether the provisions of 38 C.F.R. § 4.22 
should be applied to reduce a disability rating otherwise 
assignable for a disorder for which compensation benefits had 
been awarded under the provisions of 38 U.S.C.A. § 1151; and 
(2) whether a restoration of a disability evaluation in 
effect prior to June 1, 1990, for the residuals of a sponge 
which was left in the left femur cement during a left hip 
arthroplasty was warranted.  The RO was requested to attempt 
to obtain the complete hospital records regarding the left 
total hip arthroplasty performed at the VAMC in Spokane, 
Washington, in September 1987.  It was also requested that 
the veteran undergo a special VA orthopedic examination to 
determine the nature and extent of the service-connected 
disability.

At the request of the Board, the RO obtained the original 
medical records regarding treatment of the veteran by the 
VAMC.  A review of these records fails to indicate a 
disability associated with treatment at the VAMC.  While the 
veteran was treated for numerous difficulties during this 
time, the medical evidence of record clearly indicates that 
many disabilities existed prior to treatment of the veteran 
at the VAMC including, but not limited to, the left hip and 
stomach disorders.

At the request of the Board, the veteran underwent a VA 
examination in November 1994.  At this time, the veteran 
reported that after the 1987 surgery he developed a bleeding 
peptic ulcer.  The examiner indicated that he had reviewed 
the medical records in question, including the September 1987 
surgical procedure.  A complete series of X-ray studies was 
obtained of both hips.  The examiner reported a right and 
left well-fixed Charnley-Mueller type cemented prosthesis.  
Both acetabular components and both femoral components were 
cemented.  The examiner noted the four questions posed by the 
Board within the June 1993 remand.  Regarding whether the 
sponge retained in the left femur cement interferes with the 
functioning of the left hip joint, the examiner responded in 
the negative.  When asked whether there was evidence that the 
femoral prosthesis was loose, the examiner also responded in 
the negative.  With regard to the question of whether there 
was evidence the sponge had weakened the femoral prosthesis, 
the examiner indicated that this was possible.  With regard 
to the question of whether the retained sponge could be 
expected to cause any additional symptomatology or adverse 
physiologic or pathological conditions, the examiners stated 
that this was also possible.  The examiners stated, in 
pertinent part:

First, the presence of the surgical 
sponge itself probably simply functions 
as a space filler in the cement mantle.  
It does not in and of itself to our 
knowledge caused any pathologic process.  
It is simply a question of sponge where 
cement should be, and, therefore, there 
is less cement present to support the 
femoral prosthesis.  On the other hand, 
judging from the X-rays, there does not 
appear to be any significant radiographic 
loosening.  It is our opinion that the 
veteran's complaints are not due to 
clinical loosening.  The only evidence of 
radiographic loosening is the presence of 
the radiolucent lines noted on the X-rays 
as stated on the AP film.  These are 
fairly symmetric, and are seen in both 
hips.

The examiners believed that it was more likely than not that 
the left hip femoral prosthesis was still well fixed and 
still well cemented and was not clinically loose.  The 
examiners who evaluated the veteran discussed the issue of 
the possibility of a subclinical low-grade infection being 
present in the hip.  It was noted that it was no more likely 
to be due to a surgical sponge than it would be to any other 
foreign material.  It was noted that the cement and 
prosthesis were by far and away the great preponderance of 
the foreign material present in this location.  

In an addendum to the report of November 1994, it was noted 
that additional testing had revealed nothing to suggest 
infection or loosening of either total hip prosthesis.  This 
data supports a conclusion that the left deltoid prosthesis 
was not loose and that the retained surgical sponge does not 
have a detrimental effect upon the total hip prosthesis at 
this time.

Additional attempts were made by the RO to ensure that it had 
obtained all pertinent medical records.  In an April 1995 
response to the RO's request for information, the VAMC in 
Spokane, Washington, noted that there were no additional 
records at their facility.

An additional medical opinion was obtained in order to 
address the disabilities allegedly associated with the 
gallbladder, pancreatic, and common bile duct disease.  In an 
undated medical report, the physician notes that he has 
reviewed the pertinent medical evidence of record.  The 
physician stated that it was not uncommon for duodenal ulcers 
to be associated with gallbladder disease with stones.  It 
was indicated that the pancreatic disease was most likely 
secondary to the gallbladder disease with a stone impacted at 
the sphincter producing retrograde acute pancreatitis.  It 
was indicated that this was a very common complication of 
binary tract calculus disease.  It was stated that there was 
no evidence of a perforation of the stomach at the time of 
the endoscopy or at any place in the veteran's case file. 

The examiner stated that the veteran's pancreatic and 
gallbladder disorders were not due to the perforation of the 
stomach in 1987 at the time of the endoscopy because, as 
noted within the report, there was no mention made of a 
perforation in the veteran's case file.  Furthermore, the 
physician indicated that a perforation of the stomach would 
have resulted in a generalized chemical peritonitis that was 
not the case with the veteran.  It was noted, however, that 
increased disability from the ulcer condition was probable 
from the surgery of September 1987, because it was common for 
ulcers to be aggravated by surgery as in the so called 
"stress ulcer syndrome."  Notwithstanding, it was also 
found that his ulcer symptoms were about the same as they 
were in 1982, prior to the surgery in question, when the 
veteran had his substernal gastrectomy for a GI bleed.

In a November 1995 substantive appeal, the veteran contended 
that he had not been informed by his service representative 
that in reopening his case he risked losing half of what he 
had (the 40 percent disability evaluation for his service-
connected disability).  The veteran contended that with his 
admitted history of ulcer disease, the VA physician who 
treated him in 1987 should have had him on a regime of ulcer 
medication prior to his surgery.  The veteran again 
associated a series of disabilities with the surgical 
procedures noted above.

In December 1996, the Board noted the contention that his 
claims be considered under 38 C.F.R. § 3.310 as secondary to 
the stomach ulcer and a perforation of the stomach which (the 
veteran was claiming) was due to VA medical treatment.  The 
Board was of the opinion that additional clarification 
regarding these issues was warranted.  It was also noted that 
it was unclear whether copies of pertinent medical records 
regarding the veteran's treatment had been obtained.  It was 
also noted that it was unclear as to whether the VA physician 
who had evaluated the veteran apparently in 1995 had access 
to the complete medical records.

In December 1996, the RO, in January 1997, asked if the 
veteran wished to withdraw the issues of compensation 
benefits for the residuals of a gastroscopy with coagulation, 
including septicemia, pancreatitis, cholelithiasis, and liver 
infection with scarring pursuant to 38 U.S.C.A. § 1151.  The 
RO noted that the veteran would need to respond in writing in 
order to withdraw these issues.  At this time, the RO also 
requested the veteran to provide the names and addresses of 
all health care providers who had treated him for any of the 
disabilities at issue covering the period following his 
release from active duty until his hospitalization at a VA 
medical facility in September 1987 and following his 
discharge from a VA hospitalization on February 2, 1988.

In a January 1997 response, the veteran stated that he did 
not wish to withdraw any claims he had filed.  Accordingly, 
the Board will address the issues cited above.  The veteran 
noted that all of his medical records since September of 1987 
were located at the three VA hospitals noted above.  These 
included VAMC's in Spokane, Washington, Walla Walla, 
Washington, and Portland, Oregon.  The RO has obtained 
medical records from these locations.

In January 1997, the veteran noted that on January 14, 1997, 
a physician at orthopedic services in Portland, Oregon, 
showed him X-rays and stated that the area in the left hip, 
in the femur, head, were loose.  It was noted that this would 
move up and down, causing pain.  The undersigned must note 
that while additional medical records have been obtained, the 
veteran has made no indication that the January 1997 
conversation between himself and this physician was ever 
reduced to a writing.

The RO has undergone what can only be described as an 
exhausted effort to obtain the medical records cited by the 
veteran, in some cases requesting medical records from the 
same medical facility on numerous occasions.  In August 1997, 
the VAMC in Walla Walla, Washington, noted that they have no 
medical records of the veteran other than his current volume 
which is volume 7 of 7.  All of the volumes were now located 
with the RO (and now the Board).

In a June 1997 VA evaluation, the examiner noted that he had 
reviewed the veteran's pertinent medical records.  A detailed 
review of the veteran's medical history was reported.  It was 
noted that the etiology of the vast majority of duodenal 
ulcers and a large number of gastric ulcers was infection by 
a microorganism.  Anti-inflammatory drugs such as Motrin and 
Aspirin also play a role in gastric ulcer disease.  The 
physician stated, in pertinent part, that he was not aware of 
any medical literature supporting the notion that stress from 
a retained surgical sponge can lead to, or cause, additional 
disability from a peptic ulcer.  It was found that the 
septicemia, pancreatitis, cholecystitis, cholelithiasis, and 
cholangitis were definitely not the residuals of a 
gastroscopy procedure.  It was stated that the most rational 
explanation for the pancreatitis was the associated 
cholecystitis.  Cholecystitis, in the examiner's opinion, 
lead to pancreatitis.  Based on the opinions cited above, the 
examiner stated that he did not feel an examination of the 
veteran was indicated.

In October 1997, the veteran contended that he could not walk 
due to the sponge that was still in his left hip.  The 
veteran noted the use of crutches and a wheelchair to 
ambulate.

In March 1998, the RO noted that the veteran's assertion that 
the loosening of his left hip prosthesis was due to the 
sponge which was cemented in the prosthesis in 1987.  The RO 
requested the VAMC to note whether the veteran has loosening 
caused by the sponge.  Additional outpatient treatment 
records were also obtained.  In March 1998, the VAMC in 
Portland, Oregon, noted that the medical records of the 
veteran had been transferred to another VAMC on January 16, 
1997.  Additional outpatient treatment records were obtained, 
noting treatment for the veteran's nonservice-connected 
disabilities.

In an April 1998 VA evaluation, the examiner noted the 
veteran's extreme difficulties with walking without his 
crutches.  The veteran's other nonservice-connected 
disabilities were noted.  X-ray studies revealed loosening of 
the femoral component with the cement mantle being loose from 
the prosthesis and progressive subsidence of the prosthesis.  
The examiner did not associate this loosening to the sponge.  
The examiner stated, in pertinent part, that there was no 
question that the veteran's prosthesis was loose and was 
progressively worsening.  It was stated that the veteran did 
not have sufficient cardiac function to allow a procedure 
regarding a major revision of the veteran's hip.  The 
examiner estimated that the veteran's disability at this 
point was approximately 80 percent.

In an October 1998 VA evaluation, the examiner noted that he 
had reviewed the pertinent medical evidence of record.  A 
physical evaluation was performed.  The examiner had the 
opportunity to review a large number of X-rays regarding the 
veteran's hip.  The examiner noted that there was a 
significant radiologic loosening of the prosthesis.  However, 
based on a detailed review of the medical evidence of record, 
it was the determination of the examiner that the sponge, or 
a portion of the sponge that was inadvertently left in the 
left hip, was of no clinical significance.  The examiner 
noted that the problems that would be ordinarily associated 
with the sponge would be infection or a foreign body 
reaction, which the veteran did not have.  

The examiner did note that there was significant and 
progressive loosening in the left hip.  The orthopedic 
recommendation at that time would be to perform revision 
surgery to the left hip.  However, the examiner noted that a 
cardiologist had stated that his cardiac condition could not 
tolerate such surgery.

The veteran's representative submitted additional written 
argument in January and March 2000.


II.  Entitlement to Compensation Benefits for a Stomach 
Ulcer, Residuals of a Gastroscopy with Coagulation, to 
Include Septicemia, Pancreatitis, Cholecystitis, 
Cholelithiasis, and the Residuals of a Liver Infection with 
Scarring.

Under 38 C.F.R. § 3.310(a), a disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  In pertinent part, 38 U.S.C.A. § 
1151 provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the 38 U.S.C.A. § 1151 claim must be evaluated 
under both the old and new provisions of 38 U.S.C.A. § 1151 
to determine which version is most favorable to him.  In this 
case, the "old" criteria following the Gardner 
determination is clearly the most favorable to the veteran, 
as it does not require that he establish the element of fault 
or negligence.  

Since the Gardner determination, the U.S. Court of Appeals 
for Veterans Claims (Court) has provided the Board with a 
series of important cases on what constitutes a "well-
grounded claim."  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence is required to establish a well-grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where 
the determining issue is a question of medical diagnosis or 
medical causation, lay assertions cannot constitute evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support the claim, 
the claim cannot be well grounded.  The Court has held that 
the analysis of whether a claim for compensation benefits 
under 38 U.S.C.A. § 1151 is well-grounded follows the 
framework set forth for a claim for service connection.  
Jones v. West, 12 Vet. App. 460 (1999); Boggs v. West, 11 
Vet. App. 334 (1998). 

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran in 
that case sought compensation pursuant to § 1151 for a back 
disability allegedly caused by VA treatment of a nonservice-
connected right knee disability.  He also contended that his 
left knee was injured within a VA vocational rehabilitation 
program.  The Court, specifically citing to Gardner, found 
that the veteran had failed to submit any medical evidence 
that his current left knee and spine disabilities resulted 
from VA surgery or treatment.  Contreras, 5 Vet. App. at 495.  
The Court, citing Grottveit, found that the veteran's own 
statements were not competent evidence of medical causation.  
Therefore, the claim was not well grounded as a matter of 
law.  Id. at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.  

Contreras, 5 Vet. App. at 496.  

In the current case before the Board, the veteran has failed 
to submit any competent evidence that his residuals of a 
gastroscopy with coagulation, to include septicemia, 
pancreatitis, cholecystitis, cholelithiasis, and the 
residuals of liver infection current disabilities are the 
result of the surgical procedures performed at the VAMC in 
September and October 1987.   It must be noted that under the 
framework applicable in this matter, "malpractice or 
negligence" is not at issue.  The sole issue before the 
Board is whether any disability resulted from treatment of 
the veteran at any VAMC.  Under Gardner, the Board is 
required to find only disability or aggravation of a 
preexisting disability caused by VA medical or surgical care.  
The record contains no competent medical evidence to link VA 
medical or surgical care with a current disability related to 
residuals of a gastroscopy with coagulation, to include 
septicemia, pancreatitis, cholecystitis, cholelithiasis, and 
the residuals of liver infection.  Accordingly, even under 
the lower standard (in existence prior to Congressional 
action) these claims are not well grounded.

In making this determination, the Board has carefully 
reviewed the medical evidence of record.  This would include 
the veteran's statements regarding the severe disabilities he 
associates with treatment at a VAMC.  However, the fact that 
the veteran underwent treatment at a VAMC and a sponge was 
left in cement in the femur during a left hip arthroplasty, 
while lamentable, does not provide a reasonable basis to 
presuppose that any of his current disabilities are the 
result of treatment received in 1987.  Therefore, under the 
standards established by the Court in Contreras, the claims 
are not well grounded as a matter of law. 

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, the veteran's 
lay medical assertions to the effect that he has some 
disability or aggravation of a disability as a result of VA 
treatment (or failure to treat him) is neither competent nor 
probative of the issues in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred, he is not competent to diagnose the etiology 
of his own orthopedic disabilities.  Further, he is not 
competent to determine that his current septicemia, 
pancreatitis, cholecystitis, cholelithiasis, and the 
residuals of a liver infection with scarring are the result 
of VA treatment.

The Board has considered the veteran's contention that he 
suffers from a stomach ulcer caused by excessive worry 
resulting from the residuals of a sponge left in cement in 
the femur during the left hip arthroplasty.  However, as 
noted above, the veteran is not competent to make such a 
diagnosis or to offer a medical opinion as to causation.  The 
Board must also note that the veteran was clearly suffering 
from a gastrointestinal disorder prior to the surgical 
procedure in question.  

The Board has reviewed the medical opinion (which is 
undated), that notes that the ulcer condition was "probable 
from the surgery of September 1987, because it is common for 
ulcers to be aggravated by surgery as in the so called stress 
ulcer syndrome."  However, even this medical opinion, which 
appears to support the veteran's claim, clearly indicates 
that the veteran's ulcer condition is about the same as it 
was in 1982 when the veteran had his subtotal gastrectomy for 
a GI bleed.  Moreover, in June 1997 a medical opinion was 
provided that there was no connection between stress from a 
retained surgical sponge and disability due to a peptic 
ulcer.  Reading these two opinions together, the Board finds 
they indicate either that there was no disability from a 
stomach ulcer causally related to VA medical or surgical 
care, or that at most, any disability following the surgery 
in September 1987 did not exceed the level of pre-existing 
disability demonstrated in 1982.   Neither one of these 
formulations would support the grant of an award of 
compensation benefits under 38 U.S.C.A. § 1151 since they 
either show no causal link between VA care and disability to 
a stomach ulcer, or they demonstrate that the VA care did not 
cause an increase in severity of the stomach ulcer disorder 
beyond the level of disability existing prior to VA care.

Even if the Board were to determine that the undated opinion 
provides a basis to find the claim of entitlement to service 
connection for a stomach disorder to be well grounded, it 
must be found that, based on the totality of the evidence, 
the preponderance of the evidence overwhelmingly supports the 
denial of this claim.  The Board has numerous medical 
opinions that both allow the undersigned to evaluate this 
issue and fulfills the duty to assist.  As noted above, the 
undated opinion shows only that any stomach ulcer symptoms 
following VA care in 1987 did not exceed the manifestations 
present in 1982.  Thus, it does not establish an increase in 
severity of the pre-existing disability that, by regulation, 
is recognized as chronic.  38 C.F.R. § 3.309 (1999).  The 
June 1997 VA medical report that clearly indicates that the 
ulcer is not the result of aggravation caused by stress 
related to the retained sponge.  The June 1997 opinion, which 
the Board has reviewed and believes is entitled to great 
probative weight, clearly disassociates all of the veteran's 
alleged disorders with treatment at the VAMC.  Accordingly, 
the preponderance of the evidence fails to support the 
veteran's claims.

In making this determination, the Board is aware of the 
veteran's numerous orthopedic difficulties.  While the VA is 
directly responsible for the sponge left in cement of the 
femur during the hip arthroplasty, the Board finds no basis 
to conclude that any of the disabilities cited by the veteran 
in this claim have been caused by VA treatment or a failure 
to treat him.  The medical evidence of record, which is 
complete, fails to support the veteran's claims in any 
manner.

The veteran has advanced evidentiary assertions that his 
health care providers have associated the veteran's 
disabilities to treatment at the VAMC in September 1987.  At 
the hearing held before a hearing officer at the RO in July 
1990, the veteran appears to indicate that he or his spouse 
overheard a conversation indicating that the a medical 
provider could not understand how he received that much scar 
tissue unless there was leakage from his stomach.  However, 
the veteran himself indicates that he was unable to get the 
physician to place this opinion in writing.  Further, the 
veteran has indicated that no such record regarding such an 
opinion exists in this case.  

The Board must respectfully point out to the appellant that 
the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits where he reports the actual 
existence of evidence that would well ground his claim.  Id. 
at 77-80.

In this case, the veteran's own testimony apparently 
indicates no such written evidence exists from the medical 
providers.  There is no basis to return this case to the RO 
in order to obtain medical reports that do not exist.  
Consequently, the undersigned must find that neither the 
Board nor the RO is on notice that there is any evidence that 
exists that, if true, would make the veteran's claims 
plausible.    Moreover, the RO has obtained all the relevant 
VA treatment records and these clearly do not document such 
an opinion.  The Court has held that when VA goes beyond the 
duty to inform under 38 U.S.C.A. § 5103(a) to actually obtain 
the medical records from the provider who allegedly made 
statements reported by a lay party, there is no prejudicial 
violation of the duty to inform.  Voerth v. West, 13 Vet. 
App. 117 (1999). 

The RO has obtained all pertinent medical records, including, 
but not limited to, the medical records of the surgical 
procedure in question and numerous VA evaluations in order to 
determine the etiology of the veteran's disabilities.  None 
of these VA evaluations supports the veteran's contention 
that any of the disabilities subject to this claim are 
associated with VA treatment or a failure to treat him.  The 
veteran's difficulties with both his hip, knee, and stomach 
were clearly noted well before the September 1987 procedure.  
Accordingly, the veteran has failed to provide a basis to 
determine that this claim is well grounded under the law.  

The Board notes that even if the claims had been deemed well 
grounded the result would be the same.  The RO has done an 
outstanding job of developing the record.  There is no 
indication that there are any relevant medical records that 
have not been obtained, or that the RO has not attempted to 
obtain.  The veteran has been provided both with an 
opportunity to exercise his right to a hearing and with 
multiple VA examinations to address the medical questions 
raised by his claims.  While the Board does not doubt in the 
least that the veteran has pursued this matter in the good 
faith belief that his claim is meritorious, the competent 
medical evidence of record is overwhelmingly against the 
claim.  Not only do the medical opinions of record fail to 
support the veteran's beliefs, they flatly refute those 
beliefs on the basis of medical fact and principles.   Since 
the clear weight of the most probative evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application. 

III.  Entitlement to Restoration to 40 Percent for the 
Residuals of a Sponge Placed in the Cement in the Left Femur 
During a Left Hip Arthroplasty, Currently Evaluated as 20 
Percent Disabling.

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the claim of entitlement to an 
increased evaluation for the residuals of a sponge placed in 
cement in the left femur during a left hip arthroplasty, 
currently evaluated as 20 percent disabling, and the claim of 
entitlement to restoration of a 40 percent evaluation for the 
residuals of a sponge placed in cement in the femur during 
the left hip arthroplasty, are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In light of the efforts of 
the RO, including, but not limited to, obtaining multiple 
examinations evaluating the veteran's condition, obtaining 
all pertinent medical records (including, but not limited to, 
the treatment records of three VA facilities and the 
September to October 1987 VA hospitalization in question), 
the Board finds that the VA has met the duty to assist the 
veteran in the development of his claim.  In this regard, the 
Board must note that the veteran has failed to indicate that 
any additional medical records are available which would 
support his claim. 

Initially, the Board has considered the issue of whether the 
reduction of the veteran's disability evaluation was proper 
and whether the RO failed to apply 38 C.F.R. § 3.344, thus 
rendering the decision to reduce the disability evaluation 
void ab initio as not in accordance with the law.   
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992); see 
also Brown v. Brown, 5 Vet. App. 413, 422 (1993) and Lehman 
v. Derwinski, 1 Vet. App. 339, 343 (1991). 

Under 38 C.F.R. § 3.344(a), the RO will handle cases affected 
by change of medical findings or diagnosis as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws of the VA.  In this case, the Board 
notes that the November 1988 rating determination awarding 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 did not specifically identify the medical evidence 
indicating there was identifiable disability resulting from 
the sponge left in the incisional site.  The RO reported in 
detail the findings on a September 1988 VA examination, but 
this report did not identify the presence of identifiable 
disability related to the retained sponge.  In the 
"discussion" portion of the rating action, the RO relied 
upon "sound medical opinion,' without identify the source of 
this "sound medical opinion" to support the conclusion that 
additional disability resulted from the retained sponge.  A 
medical rating specialist, M.D, signed the rating 
determination.  Thus, it appears that the only evidence 
supporting the grant of the award was an off-the-record 
medical opinion.  Since the date of that award, the Court has 
held that the Board can not rely upon off-the-record medical 
evidence to support a determination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

After the November 1989 decision of the Director of 
Compensation and Pension Services, the RO, in light of the VA 
evaluations of September 1989 and February 1990, proposed to 
reduce the veteran's award of compensation benefits under 
38 U.S.C.A. § 1151 from 40 percent to 20 percent disabling.  
At that time, the compensable rating for this disability had 
only been in effect from September 1987.  There was no 
medical opinion of record that the disability had stabilized.  
Accordingly, the Board finds that the disability evaluation 
had not stabilized and there was no basis to utilize § 3.344 
to preclude reduction of the veteran's disability evaluation.  

Under 38 C.F.R. § 3.344(c) (1999), the regulations 
specifically state that the provisions of paragraph (a) of 
this section apply to ratings which have continued for long 
periods at the same level (five years or more).  They do not 
apply to disabilities that have not become stabilized and are 
likely to improve.  Within the November 1989 determination of 
the Director of Compensation and Pension Services, it was 
specifically noted that a physical examination should be 
scheduled at the first opportunity to review the residuals of 
this disability.  It was also noted that if any improvement 
was noted, the appropriate evaluation should be assigned in 
accordance with VA regulations and that consideration should 
be given to the preexisting 30 percent evaluation.  

The RO, based on two separate VA evaluations, the one 
performed in September 1988 and another performed in February 
1990 (which could not have been reviewed by the Director of 
Compensation and Pension Services in November 1989) 
determined that the service-connected disability had 
improved.  Accordingly, the veteran was given notice of the 
proposal to reduce this evaluation to 20 percent.  A hearing 
was held regarding the nature and extent of this disability 
in July 1990.  Notwithstanding, the RO reduced the evaluation 
to 20 percent on June 1, 1990.  At this time, the veteran 
failed to provide any medical evidence that would support his 
conclusion that his service-connected disability had disabled 
him.  

It is important to note that the veteran is not service 
connected for a left hip disability, but for the disability 
associated with the residuals of a sponge which was placed in 
the left femur cement during a left hip arthroplasty.  While 
the VA is directly responsible for this mistake, if the 
medical evidence of record supports the conclusion that the 
sponge did not cause a disability to the left femur, the 
veteran is not entitled to compensation.

Based on the evidence that existed at that time, the Board 
finds that the reduction to 20 percent was proper.  The 
veteran was given adequate notice, he was provided the 
opportunity to present his opinion to a hearing officer at 
the RO and, significantly, absolutely no medical evidence of 
record supports the veteran's contention that he has a 
disability associated with the service-connected condition.  
While the veteran has noted numerous nonservice-connected 
disabilities, including an orthopedic disability associated 
with his left hip, the medical evidence of record does not 
reflect a medical opinion linking the sponge, or a portion of 
the sponge that was inadvertently placed in the left hip, to 
an identifiable disability.  Thus, the Board finds that the 
reduction of the veteran's service-connected disability from 
40 percent to 20 percent disabling on June 1, 1990, was 
appropriate in light of the fact that the medical evidence of 
record, both at that time and today, fails to indicate that 
he suffers from a disability associated with the residual of 
the sponge.  Accordingly, this claim must be denied.

The Board has noted the Court's determination that when a 
service-connected evaluation is reduced without observing the 
applicable law, the rating decision upon is void from it's 
inception, and the prior disability evaluation must be 
reinstated retroactive to the effective date of the 
reduction.  Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 
(1991).  However, the Board in this case finds that the 
veteran's disability evaluation was reduced with observance 
of the applicable law at that time.  In March 1990, the 
veteran was given appropriate notice for the proposed 
reduction of his service-connected disability from 40 percent 
to 20 percent disabling.  The RO cited to the VA examinations 
that it considered in making this determination and provided 
the veteran with time to submit medical evidence in support 
of his contention that a reduction was not warranted.  A 
hearing was provided in July 1990 in order to allow the 
veteran to support his contentions.  The RO provided the 
veteran with every possible consideration prior to the 
reduction of the disability evaluation on June 1, 1990.  
Accordingly, this claim is denied.

In statements provided by the veteran to the RO, it appears 
that he believes that his disability evaluation was reduced 
following his request for an increased evaluation for this 
disability.  This is not the case.  The veteran has not being 
penalized for his request for an increased evaluation for 
this disability evaluation.  The RO, based on VA evaluations, 
determined that the service-connected disability had improved 
to the point that a reduction in the disability evaluation 
was warranted.  The Director of Compensation and Pension 
Services specifically requested the RO to obtain an 
additional evaluation to determine whether the evaluation was 
proper.  The RO, following the instructions of the Director 
of Compensation and Pension, had the veteran evaluated and 
determined that a reduction was warranted.  The veteran's 
petition for increased evaluation for this disability 
evaluation did not prompt the RO's determination to reduce 
the evaluation of his disability from 40 percent to 20 
percent disabling.  

IV.  Entitlement to an Increased Evaluation for the Residuals 
of a Sponge Left in Cement in the Left Femur during a Left 
Hip Arthroplasty.

The veteran's hip disability is currently evaluated under 
38 C.F.R. § 4.71(a), Diagnostic Code 5054 (hip replacement 
[prosthesis]) (1999).  Under this Diagnostic Code, a 
prosthetic replacement of the head of the femur or the 
acetabulum for one-year following the implantation of the 
prosthesis warrants a 100 percent disability evaluation.  
Following implantation of the prosthesis, with painful motion 
or weakness such as to require the use of crutches, a 
90 percent evaluation is warranted.  A 70 percent evaluation 
requires markedly severe residual weakness with pain or 
limitation of motion following the implantation of the 
prosthesis.  A moderately severe hip replacement, with 
residuals of weakness, pain or limitation of motion, warrants 
a 50 percent evaluation and a minimum evaluation of 30 
percent is awarded for hip replacement.  

It is once again important to note that the veteran is not 
service connected for his hip replacement.  Simply stated, 
the veteran required hip replacement before he entered the VA 
hospital in September 1987.  Accordingly, it is clear that 
treatment at a VA facility in September 1987 was intended as 
a hip replacement, not that treatment at the VA facility 
necessitated a hip replacement to ameliorate additional 
disability caused by VA care.

The veteran has been provided a 20 percent disability 
evaluation under 38 U.S.C.A. § 1151 and 38 C.F.R. § 4.22 
(1999).  The veteran is receiving a disability evaluation 
based on aggravation of the hip caused by the sponge.  In 
cases involving aggravation by active service (or, in this 
case, from treatment at a VAMC), the rating will effect only 
the degree of disability over and above the degree of the 
existing disability at the time of the entrance into the 
active service (or, in this case, the disability that existed 
prior to VA treatment).

In this case, the Director of Compensation and Pension 
Services determined that the veteran's disability was 30 
percent disabling prior to treatment at the VA facility in 
September 1987.  Under Diagnostic Code 5054, a minimal rating 
for hip replacement is 30 percent.  The veteran required a 
hip replacement prior to the September 1987 treatment, and 
thus the conclusion that the pre-existing level of disability 
was 30 percent is correct.  The RO has determined that the 
veteran's total left hip disability is 50 percent disabling 
at this time.  As the veteran suffered from a 30 percent 
disability prior to the treatment in September 1987, the RO 
has determined that the veteran should be awarded a 20 
percent evaluation for the aggravation caused by the 
treatment in September 1987 based on 38 C.F.R. § 4.22 (1999).

The veteran clearly contends that his disability is far more 
disabling than 50 percent.  He has noted that he uses 
crutches and a wheelchair for ambulation.  The numerous 
medical reports would also support the conclusion that the 
veteran's total left hip disability may well be far more than 
50 percent disabling.  However, the undersigned must note 
that the critical issue in this case is not the nature and 
extent of the veteran's current total hip disability, but 
whether the evidence of record supports the determination 
that the condition for which compensation benefits have been 
awarded under 38 U.S.C.A. § 1151 has caused more than a 20 
percent level of disability.  Indeed, the mandate that the 
Board provide "reasons and bases" for its determination 
forces the Board to address whether the condition for which 
compensation benefits have been awarded under 38 U.S.C.A. 
§ 1151 causes any disability.

The veteran has been awarded compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 only for disability due to 
residuals of a sponge placed in cement in the left femur 
during a left hip arthroplasty.  The VA takes full 
responsibility for this accident and for any residual 
disability associated with it.  However, based on the 
evidence cited above, the Board is compelled to find that the 
preponderance of the evidence supports the conclusion that 
the current award more than adequately recognizes any 
residual disability associated with this accident.  In making 
this determination, the Board has considered the veteran's 
contentions.  However, as noted above, the Court on this 
issue has been clear.  The veteran is not competent to 
diagnose his orthopedic disability as being etiologically 
related to the residuals of a sponge placed in cement in the 
left femur during a left hip arthroplasty.  See Espiritu.  
While VA medical providers have indicated that the current 
disability has worsened and have also indicated that the hip 
replacement is beginning to deteriorate, no health care 
provider has associated this disability with the sponge 
trapped in cement in the left femur during the left hip 
arthroplasty.  

The Board can readily appreciate how the veteran has become 
convinced that the error with the sponge is the root of the 
disabilities he has identified in this matter.  The Board has 
also noted his evidentiary assertions that medical providers 
told him that the sponge has caused a residual disability.  
For the reasons addressed above, the veteran's lay assertions 
are not competent to establish medical facts and his lay 
assertions as to what medical providers told him are not a 
substitute for evidence from the medical providers.  
Moreover, once again for the reasons addressed above, the 
veteran has conceded no documentation of such views was ever 
made and the RO has obtained the relevant medical records 
that fail to support the veteran's evidentiary assertions.  

The only evidence apparently indicating there was residual 
disability related to the retained sponge was the off-the-
record medical opinion relied upon by the RO to make the 
initial award.  Obviously, the reasoning behind such an 
opinion is not of record and thus the Board can not find that 
this opinion is entitled to more than minimal weight, if any.  
The Board must weigh this evidence with the medical opinion 
of October 1998 that concluded that while there is a 
significant loosening of the prosthesis, the sponge that was 
inadvertently placed in the left hip is of no clinical 
significance. In evaluating the probative value of competent 
medical evidence, the Court has stated in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
examiner in 1998 conducted an actual examination, reviewed 
the data and supported his opinion with a compelling 
rationale.  Accordingly, the Board finds that this medical 
opinion is entitled to great probative weight; no other piece 
of medical evidence of record comes close to this opinion in 
probative weight.  

While the Board would concede that there is currently 
loosening of his prosthesis (in both the left and right), 
there is absolutely no evidence to support the conclusion 
that this condition was either caused or aggravated by the 
sponge.  The veteran clearly suffered from a serious 
orthopedic disability prior to the hospitalization of 
September 1987.  The veteran also clearly suffered from a 
gastrointestinal disorder prior to the hospitalization of 
September 1987.  The Board finds that the medical evidence of 
record including, but not limited to, numerous VA evaluations 
and outpatient treatment records, supports the conclusion 
that the veteran suffers currently no disability associated 
with the disorder for which compensation benefits have been 
awarded under 38 U.S.C.A. § 1151 that would support a rating 
in excess of that currently assigned. 

In evaluating the veteran's condition, the Board has 
carefully considered the benefit of the doubt doctrine in 
this case.  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.   
Accordingly, for the reasons cited above, the preponderance 
of the evidence is against these claims and the benefit of 
the doubt doctrine is not for application.



ORDER

Entitlement to compensation benefits for a stomach ulcer, 
residuals of a gastroscopy with coagulation, to include 
septicemia, pancreatitis, cholecystitis, cholelithiasis, and 
the residuals of liver infection with scarring under either 
38 U.S.C.A. § 1151 or on a secondary basis is denied.

Entitlement to restoration to 40 percent for the residuals of 
a sponge placed in the cement in the left femur during a left 
hip arthroplasty, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
sponge placed in cement in the left femur during a left hip 
arthroplasty is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 
- 35 -

- 28 -


